                   UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


INTEGITY REHAB GROUP, INC.,                 JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


WEST TENNESSEE BONE & JOINT, P.C.,          CASE NO: 18-2712-STA-jay

      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the
Stipulation of Dismissal entered on March 14, 2019, this cause
is hereby DISMISSED with prejudice.




                                            APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 3/14/2019                      THOMAS M. GOULD
                                     Clerk of Court

                                            s/Maurice B. BRYSON
                                     (By)    Deputy Clerk
